                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       SHYAM K. CHETAL,                                Case No. 18-cv-03731-EMC
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING IN PART AND
                                   9              v.                                       DENYING IN PART DEFENDANTS’
                                                                                           MOTION FOR SUMMARY
                                  10       U.S. DEPARTMENT OF INTERIOR, et al.,            JUDGMENT; GRANTING IN PART
                                                                                           AND DENYING IN PART
                                  11                    Defendants.                        PLAINTIFF’S CROSS-MOTION FOR
                                                                                           SUMMARY JUDGMENT; DENYING
                                  12                                                       PLAINTIFF’S MOTION FOR A
Northern District of California
 United States District Court




                                                                                           VAUGHN INDEX; AND DENYING
                                  13                                                       PLAINTIFF’S MOTION FOR
                                                                                           RENEWED DISCOVERY
                                  14
                                                                                           Docket Nos. 22, 35, 41, 43
                                  15

                                  16

                                  17
                                               Plaintiff Shyam K. Chetal has filed suit against the U.S. Department of Interior and the
                                  18
                                       U.S. Bureau of Land Management (collectively, the “agency”), asserting a violation of the
                                  19
                                       Freedom Information Act (“FOIA”).1 According to Mr. Chetal, the agency has failed to respond
                                  20
                                       to a FOIA request he made in October 2017 and further has withheld documents even though no
                                  21
                                       FOIA exemption applies. Defendants moved to dismiss the complaint. The Court subsequently
                                  22
                                       converted the motion to dismiss into one for summary judgment. See Docket No. 29 (Order at 2).
                                  23
                                       Mr. Chetal then filed a cross-motion for summary judgment as well as other related motions.
                                  24
                                       Having considered the parties’ briefs and accompanying submissions, including the supplemental
                                  25

                                  26   1
                                         Mr. Chetal initially sued not only the agency but also agency employees. The Court dismissed
                                  27   the agency employees because no cause of action under FOIA is viable against an individual. See
                                       Docket No. 29 (Order at 1-2) (citing Drake v. Obama, 664 F.3d 774, 785 (9th Cir. 2011) (“We
                                  28   agree with the District Court that FOIA does not apply to any of the Defendants because they are
                                       all individuals, not agencies.”)).
                                   1   briefing and evidence submitted by the government on March 18, 2009, see Docket Nos. 49-50

                                   2   (response and supporting declaration), the Court hereby finds the matter suitable for disposition

                                   3   without oral argument. Both parties’ motions for summary judgment are GRANTED in part and

                                   4   DENIED in part. The Court further DENIES Mr. Chetal’s related motions for a Vaughn index

                                   5   renewed discovery.

                                   6                        I.      FACTUAL & PROCEDURAL BACKGROUND

                                   7             Based on Mr. Chetal’s filings, as well as evidence of which this Court may take judicial

                                   8   notice, the following circumstances led Mr. Chetal to make his October 2017 FOIA request to the

                                   9   agency.

                                  10             On December 3, 2013, an individual by the name of Marian K. Porter filed suit against Mr.

                                  11   Chetal, as well as several companies, in the District of Nevada. See Porter v. Chetal, No. C-13-

                                  12   0661 LRH-VPC (D. Nev.). In her complaint, Ms. Porter alleged that she and her husband had
Northern District of California
 United States District Court




                                  13   owned certain mining claims on approximately 17,000 acres of land located near Ten Sleep,

                                  14   Wyoming. Ms. Porter became the sole owner of the mining claims when her husband died. The

                                  15   land on which the mining claims were staked was owned by the agency. Beginning in or about

                                  16   1986, Ms. Porter and her husband, or Ms. Porter alone after her husband died, paid the annual

                                  17   maintenance fees required by the agency in order to keep ownership of the mining rights.

                                  18   However, Congress significantly raised the maintenance fees for the 2012-2013 registration year

                                  19   as well as all subsequent years, and, because of financial hardship, Ms. Porter could not afford the

                                  20   increased fees (due in September 2013); therefore, in late 2012, she decided to sell the mining

                                  21   claims. See Porter v. Chetal, No. C-13-0661 LRH-VPC (D. Nev.) (Docket No. 1) (Compl. ¶¶ 8-9,

                                  22   11-14).

                                  23             According to Ms. Porter, in August 2013, Mr. Chetal offered to buy the Ten Sleep mining

                                  24   rights for $220 million though a holding company. The offer included a down payment of $1

                                  25   million by September 2013, which would be used to pay the maintenance fees for 2012-2013 as

                                  26   well as 2013-2014. See Porter v. Chetal, No. C-13-0661 LRH-VPC (D. Nev.) (Docket No. 1)

                                  27   (Compl. ¶¶ 16-18). In connection with the offer, Mr. Chetal “provided documentary proof of his

                                  28   financial ability to pay.” Porter v. Chetal, No. 3:13-cv-00661-LRH-VPC, 2015 U.S. Dist. LEXIS
                                                                                          2
                                   1   13508, at *2 (D. Nev. Feb. 2, 2015); see also Porter v. Chetal, No. C-13-0661 LRH-VPC (D.

                                   2   Nev.) (Docket No. 1) (Compl. ¶ 21). Ms. Porter accepted the offer in August 2013. See Porter v.

                                   3   Chetal, No. C-13-0661 LRH-VPC (D. Nev.) (Docket No. 1) (Compl. ¶ 19).

                                   4          “Thereafter, [Mr.] Chetal proffered a check for $276,480 to the [agency] to cover the

                                   5   maintenance fees, but the check was declined twice for insufficient funds and [Ms.] Porter

                                   6   permanently and irrevocably lost all rights to her mining claims.” Porter, 2015 U.S. Dist. LEXIS

                                   7   13508, at *3. Ms. Porter alleged in her complaint that none of the defendants “had the financial

                                   8   capability or intention to pay the maintenance fees or purchase the mining claims” and that the

                                   9   defendants “intentionally perpetrated the financing scheme to cause [her] to lose her mining

                                  10   claims, thereby enabling [Mr.] Chetal to purchase the claims directly from the [agency] at a lower

                                  11   price.” Id.

                                  12          The Nevada district court granted summary judgment in favor of Ms. Porter – and against
Northern District of California
 United States District Court




                                  13   Mr. Chetal and one of the defendant companies (on an alter ego theory) – on her claim for breach

                                  14   of contract. See generally id.; Porter v. Chetal, No. 3:13-cv-00661-LRH-VPC, 2016 U.S. Dist.

                                  15   LEXIS 163574 (D. Nev. Nov. 28, 2016). Subsequently, in March 2017, the court entered a

                                  16   judgment in favor of Ms. Porter in the amount of $200 million, which essentially represented the

                                  17   contract price for the mining rights at issue. See Porter v. Chetal, No. 3:13-cv-00661-LRH-VPC,

                                  18   2017 U.S. Dist. LEXIS 28752, at *3-4 (D. Nev. Mar. 1, 2017); Porter v. Chetal, No. 3:13-cv-

                                  19   00661-LRH-VPC, 2017 U.S. Dist. LEXIS 44479, at *7-8 (D. Nev. Mar. 27, 2017).

                                  20          Mr. Chetal believes that the judgment was wrongfully entered against him. Although not

                                  21   entirely clear, Mr. Chetal’s theory seems to be that Ms. Porter “never had a right to attempt to sell

                                  22   the Big Sleep Mine to me” because she was not able to pay maintenance fees due in September

                                  23   2013 and thus forfeited her ownership rights in the mining claims.2 Litman Decl., Ex. A (FOIA

                                  24   request).

                                  25          Mr. Chetal maintains that an agency decision from December 2013 confirms that Ms.

                                  26
                                       2
                                  27    Mr. Chetal also suggests that Ms. Porter has engaged in fraud by purporting to still have
                                       ownership rights and offering to sell those rights in July 2015. See Docket No. 1 (Compl. at 2);
                                  28   see also Cross-Mot. at 2 (asserting that, in July 2015, Ms. Porter listed the mine for sale for $250
                                       million).
                                                                                          3
                                   1   Porter lost her ownership rights. See Docket No. 1-5, at 14 (Compl., Ex. 5) (agency decision,

                                   2   dated December 31, 2013) (stating that, “[a]s payment of the annual maintenance fees for 2013

                                   3   were not paid for the above referenced placer mining claims on or before September 3, 2013, these

                                   4   mining claims are forfeited by operation of law”). Mr. Chetal adds that the agency decision was

                                   5   affirmed during agency appellate proceedings in March 2014. See Docket No. 1-5, at 35 (Compl.,

                                   6   Ex. 5) (agency appellate decision, dated March 20, 2014) (finding that the agency “properly

                                   7   declared the claims forfeit”). Also, Ms. Porter’s attempt to challenge the agency decision through

                                   8   federal proceedings (in the District of Wyoming) was ultimately unsuccessful with Ms. Porter

                                   9   eventually dismissing her appeal to the Tenth Circuit. See Docket No. 1-5, at 37 (Compl., Ex. 5)

                                  10   (complaint filed in District of Wyoming in April 2014); Docket No. 1-5, at 50 (Compl., Ex. 5)

                                  11   (docket sheet for District of Wyoming case, indicating that Ms. Porter’s appeal was dismissed).

                                  12          Because Mr. Chetal believes that the $200 million judgment against him (and in favor of
Northern District of California
 United States District Court




                                  13   Ms. Porter) is invalid, he has tried to vacate that judgment. See Porter v. Chetal, No. 17-mc-

                                  14   80068 PJH (N.D. Cal.) (Docket No. 4) (motion filed by Mr. Chetal to vacate the judgment, filed

                                  15   after Ms. Porter registered the Nevada judgment in the Northern District of California).3

                                  16   Apparently, as part of his attempt to vacate the judgment, he has sought documents within the

                                  17   possession, custody, or control of the agency.

                                  18          As noted above, the FOIA request at issue was made in October 2017. See Litman Decl. ¶

                                  19   21. In the request, Mr. Chetal asked for

                                  20                  [v]erification of all owners of the Ten Sleep [Gypsum] Mine . . . ,
                                                      including Marian K[.] Porter reflecting specific dates of ownership
                                  21

                                  22   3
                                         On April 26, 2018, Judge Ryu declined to address the merits of Mr. Chetal’s motion and instead
                                  23   issued an order transferring the case to the District of Nevada. See Porter v. Chetal, No. 17-mc-
                                       80068 PJH (N.D. Cal.) (Docket No. 10) (Order at 2). Mr. Chetal filed a motion for relief from
                                  24   Judge Ryu’s order. See Porter v. Chetal, No. 17-mc-80068 PJH (N.D. Cal.) (Docket No. 14)
                                       (motion). The case was then reassigned to Judge Hamilton. On June 6, 2018, Judge Hamilton
                                  25   found Mr. Chetal’s objection to the order moot: “Defendant cannot seek post-transfer relief in this
                                       court because the action is no longer before the U.S. District Court for the Northern District of
                                  26   California. In addition, the U.S. District Court judge assigned the transferred action in the District
                                       of Nevada, Judge Miranda M. Du, denied [Mr. Chetal’s] motion to vacate the judgment on May 4,
                                  27   2018.” Porter v. Chetal, No. 17-mc-80068 PJH (N.D. Cal.) (Docket No. 19) (Order at 1). Mr.
                                       Chetal appealed to the Ninth Circuit. On July 19, 2018, the Ninth Circuit held that it lacked
                                  28   jurisdiction over the appeal because the order challenged in the appeal was not final or appealable.
                                       See Porter v. Chetal, No. 17-mc-80068 PJH (N.D. Cal.) (Docket No. 24) (Order at 1).
                                                                                          4
                                                        from January 1[,] 2012[,] through October 30, 2017, including the
                                   1                    dates that Marian K[.] Porter lost total ownership in that mine, and
                                                        dates that Marian K[.] Porter re-acquired ownership in that mine by
                                   2                    herself or with other persons or corporations or partnerships,
                                                        [identifying] dates of changes.
                                   3

                                   4   Docket No. 1-1, at 2 (Compl., Ex. A) (FOIA request). It appears that the agency never responded

                                   5   to this request even though receipt of the request was acknowledged.

                                   6          Subsequently, in late January 2018, Mr. Chetal submitted another FOIA request to the

                                   7   agency. He sought “all documents in [the] Marian K. Porter Appeal resulting in [the] decision of

                                   8   December 31, 2013.” Litman Decl., Ex. C (FOIA request). This time the agency responded,

                                   9   producing 833 pages to Mr. Chetal. See Litman Decl. ¶ 12 & Ex. D (agency response).

                                  10          Several months later, in May 2018, Mr. Chetal submitted two FOIA requests to the agency.

                                  11   See Litman Decl. ¶¶ 5-6 & Exs. A-B (FOIA requests). In the first request, Mr. Chetal asked in

                                  12   relevant part as follows:
Northern District of California
 United States District Court




                                  13                    Request for “the entire case files” [related to Marian Porter’s
                                                        forfeiture of her mining claims on the Big Sleep Mine in Wyoming].
                                  14
                                                        First is Marian K[.] Porter owner or has any [ownership] interest in
                                  15                    Big [Sleep] Mine now[?] When did Porter re[-]acquire the Big
                                                        Sleep Mine, and[/]or who are the current owners and who has paid
                                  16                    the fees required since 2013?? I request all documents from Bureau
                                                        of Land Management on this critical issue.
                                  17

                                  18   Litman Decl., Ex. A (FOIA request).

                                  19          In the second request, Mr. Chetal asked “for the official records of the United States

                                  20   Department of Interior that reflect the current owner or owners of the ‘[Big] Sleep’ mine

                                  21   Wyoming and who has paid the fees on that property for the years [2015], 2016, 2017, and 2018[,]

                                  22   including Marian K[.] Porter or her partners.” Litman Decl., Ex. B (FOIA request). Mr. Chetal

                                  23   also asked for

                                  24                    [c]opies of the decisions of the Bureau of Land Management and
                                                        Department of Interior that determined Marian K[.] Porter lost all of
                                  25                    her interest in the identified parcels enclosed known as Big Sleep by
                                                        forfeiture because Ms[.] Porter did not timely pay the required fees,
                                  26                    before [September] 3[,] 2015.[4]
                                  27

                                  28
                                       4
                                         The “2015” date appears to be a typographical error. Presumably, Mr. Chetal meant to refer to
                                       the year 2013.
                                                                                       5
                                   1                  And the appeal to the Tenth Circuit Court of Appeals . . . in which
                                                      the federal judge dismissed her Department of Interior appeal for
                                   2                  repeated failures to comply with the [District] Judge[’]s orders and
                                                      then the [U.S.] Tenth Circuit appeal . . . which Porter dismissed by
                                   3                  her attorney Charles Kozak with prejudice on August 12, 2015,
                                                      confirming that by her dismissal the forfeiture orders above, that she
                                   4                  lost the right to sell Big Sleep before September 3[,] 2015 for non[-
                                                      ]payment of fees.
                                   5

                                   6                  . . . . Copies of [Internet] sales data by Marian K[.] Porter listing for
                                                      years that she is the sole owner of Big Sleep Mine and offering for
                                   7                  sale that property for some two hundred twenty million dollars. . . .
                                   8                  I therefore request any and all information showing Marian K[.]
                                                      Porter[’]s ownership of Big Sleep Mine and all partners she has in
                                   9                  your [official] records and the dates she re[-]acquired ownership of
                                                      Big [Sleep] Mine.
                                  10

                                  11   Litman Decl., Ex. B (FOIA request).

                                  12           “Because the [two May 2018] requests contained similar subject matters and were received
Northern District of California
 United States District Court




                                  13   within a short time period,” the agency aggregated the FOIA requests. Litman Decl. ¶ 9. The

                                  14   agency subsequently learned about the FOIA request from February 2018 and compared that

                                  15   request with the May 2018 requests. “[A]lthough they were not identical[,] they appeared to be

                                  16   seeking the same records, i.e. all records related to Marian K. Porter’s IBLA [Interior Board of

                                  17   Land Appeals] case wherein her ownership of the Big Sleep Mine was determined.” Litman Decl.

                                  18   ¶ 16.

                                  19           Because the agency believed that Mr. Chetal had been given all records requested, it

                                  20   decided to contact Mr. Chetal “to seek further clarification . . . regarding what additional

                                  21   document he was seeking.” Litman Decl. ¶ 17. The agency emailed Mr. Chetal on June 6, 2018.

                                  22   See Litman Decl. ¶ 18 & Ex. G (email). After Mr. Chetal did not respond, the agency sent another

                                  23   email on June 20, 2018, again seeking clarification. See Litman Decl. ¶ 19 & Ex. H (email).

                                  24   Because Mr. Chetal still did not respond, on July 6, 2018, the agency “formally closed [his] FOIA

                                  25   requests due to non-response . . . A formal letter was signed and [Mr. Chetal] was notified via

                                  26   email and U.S. mail.” Litman Decl. ¶ 20; see also Litman Decl., Ex. I (letter).

                                  27           Mr. Chetal initiated the instant action on June 22, 2018 – i.e., after the second email

                                  28   described above but before formal closure of his FOIA requests. In reviewing Mr. Chetal’s
                                                                                          6
                                   1   request, the agency learned that, prior to the three FOIA requests described above (one from

                                   2   January 2018 and two from May 2018), Mr. Chetal had submitted a FOIA request in October

                                   3   2017. See Litman Decl. ¶ 21.

                                   4          As noted above, in the October 2017 FOIA request, Mr. Chetal asked for

                                   5                  [v]erification of all owners of the Ten Sleep [Gypsum] Mine . . . ,
                                                      including Marian K[.] Porter reflecting specific dates of ownership
                                   6                  from January 1[,] 2012[,] through October 30, 2017, including the
                                                      dates that Marian K[.] Porter lost total ownership in that mine, and
                                   7                  the dates that Marian K[.] Porter re-acquired ownership in that mine
                                                      by herself or with other persons or corporations or partnerships,
                                   8                  [identifying] dates of changes.
                                   9   Docket No. 1-1, at 2 (Compl., Ex. A) (FOIA request).

                                  10          The agency investigated the October 2017 FOIA request and learned that it had been made

                                  11   “via an online web portal-based system that automatically generates an electronic reply once a

                                  12   FOIA request has been submitted online.” Litman Decl. ¶ 22. The agency determined that, “due
Northern District of California
 United States District Court




                                  13   to an administrative error, the electronic [FOIA] request was not effectively directed to [the

                                  14   agency] for processing.” Litman Decl. ¶ 23. The agency then reviewed the FOIA request and

                                  15   concluded that it was “materially the same as the other three FOIA requests” of which the agency

                                  16   had been aware. Litman Decl. ¶ 24. The agency confirmed that all responsive documents had

                                  17   been produced and that “no responsive records were withheld.” Litman Decl. ¶ 24. The agency

                                  18   submitted a declaration stating such, in conjunction with the pending motion for summary

                                  19   judgment. See Litman Decl. ¶ 24. In the same declaration, the agency maintains that, had it

                                  20   become aware of the October 2017 request prior to the lawsuit, it would have determined that the

                                  21   request was “almost identical to the May [2018] requests, [and thus the agency] would have

                                  22   required clarification [of the October 2017 request] as the request did not adequately describe the

                                  23   records sought by [Mr. Chetal].” Litman Decl. ¶ 24.

                                  24                                        II.      DISCUSSION

                                  25   A.     Legal Standard

                                  26          In the instant case, the agency asserts that dismissal is warranted on the basis of mootness

                                  27   – i.e., all responsive documents have been produced and no documents have been withheld. In the

                                  28   alternative, the agency contends that Mr. Chetal has failed to exhaust his administrative remedies,
                                                                                         7
                                   1   more specifically, by failing to submit a proper request as required by the relevant agency

                                   2   regulations.

                                   3          For purposes of this decision, the Court need only address mootness. The Court assumes

                                   4   that mootness is an affirmative defense for which the agency has the burden of proof. See, e.g.,

                                   5   Tinoqui-Chalola Council of Kitanemuk & Yowlumne Tejon Indians v. United States DOE, 232

                                   6   F.3d 1300, 1303-04 (9th Cir. 2000) (requiring the defendant to prove mootness where an agency's

                                   7   action may have rendered the case moot). Where a defendant moves for summary judgment based

                                   8   on an affirmative defense (i.e., an issue on which it bears the burden of proof), the defendant must

                                   9   establish “all of the essential elements of the . . . defense to warrant judgment in [its] favor.”

                                  10   Martin v. Alamo Cmty. College Dist., 353 F.3d 409, 412 (5th Cir. 2003) (internal quotation marks

                                  11   omitted; emphasis omitted); see also Clark v. Capital Credit & Collection Servs., 460 F.3d 1162,

                                  12   1177 (9th Cir. 2006) (noting that a defendant bears the burden of proof at summary judgment with
Northern District of California
 United States District Court




                                  13   respect to an affirmative defense).

                                  14   B.     Mootness

                                  15          An issue is moot “when the issues presented are no longer ‘live’ or the parties lack a

                                  16   legally cognizable interest in the outcome.” City of Erie v. Pap's A.M., 529 U.S. 277, 287 (2000).

                                  17   “Mootness has been described as the doctrine of standing set in a time frame: The requisite

                                  18   personal interest that must exist at the commencement of the litigation (standing) must continue

                                  19   throughout its existence (mootness).” Ariz. for Official English v. Ariz., 520 U.S. 43, 68 n.22

                                  20   (1997) (internal citation and quotation marks omitted). In a FOIA case, “the production of all

                                  21   nonexempt material, ‘however belatedly,’ moots [the] FOIA claim[].’” Yonemoto v. Dep’t of

                                  22   Veterans Affairs, 686 F.3d 681, 689 (9th Cir. 2012); see also Rojas v. Fed. Aviation Admin., No.

                                  23   CV-15-1709-PHX-SMM, 2017 U.S. Dist. LEXIS 157661, at *5 (D. Ariz. Sep. 25, 2017) (stating

                                  24   that, in a FOIA case, “[a] defendant is entitled to summary judgment . . . when it demonstrates that

                                  25   no material facts are in dispute, that it has conducted an adequate search for responsive records,

                                  26   and that each responsive record that it has located has either been produced or is exempt from

                                  27   disclosure”).

                                  28          As noted above, in the instant case, the agency claims mootness on the basis that it has
                                                                                          8
                                   1   produced all responsive documents have been produced and no documents have been withheld.

                                   2   The Court does not agree that all responsive documents have been produced.

                                   3           In particular, on March 18, 2019, the agency filed supplemental briefing and/or evidence in

                                   4   response to a Court order. See Docket Nos. 49-50 (response and supporting declaration). In its

                                   5   papers, the agency stated that “[t]he LR2000 database contains information as to who owned the

                                   6   mining claims at issue in this case for the 2012-2017 time period. This information is publicly

                                   7   available on the internet.” Docket No. 50 (Wilson Decl. ¶ 4).

                                   8           It appears that the information from the LR2000 database (regarding ownership) was not

                                   9   produced to Mr. Chetal. The agency has not specifically claimed that production was unnecessary

                                  10   pursuant to, e.g., 5 U.S.C. § 552(a)(2)(D). See Lipton v. United States EPA, 316 F. Supp. 3d 245,

                                  11   248 (D.D.C. 2018) (noting that “[t]he 1996 Amendments [to FOIA] added to the reading-room

                                  12   provision a requirement that agencies publish electronically copies of any records that already
Northern District of California
 United States District Court




                                  13   have been released under the reactive provision of FOIA and that have attracted or likely will

                                  14   attract more such requests”) (emphasis added); Renewal Servs. v. United States PTO, No.

                                  15   15cv1779 WQH (DHB), 2016 U.S. Dist. LEXIS 85573, at *11-12 (S.D. Cal. June 29, 2016)

                                  16   (noting that “5 U.S.C. § 552(a)(3) specifically provides that the agency need not respond to a §

                                  17   552(a)(3) request for information when the same information is indexed and made public pursuant

                                  18   to the guidelines of § 552(a)(2)”) (emphasis added). Nor has the agency claimed that that FOIA

                                  19   does not require production because production would require the agency to “create” records. Cf.

                                  20   Nat’l Sec. Counselors v. CIA, 898 F. Supp. 2d 233, 270 (D.D.C. 2012) (noting that “there is a

                                  21   tension between the well-settled prohibition against requiring agencies to conduct research and

                                  22   create records, and the policy of the E-FOIA Amendments to bring the contents of electronic

                                  23   databases within the FOIA’s reach”). Accordingly, the Court orders the agency to produce to Mr.

                                  24   Chetal the information from the LR2000 database as to who owned the mining claims at issue in

                                  25   this case for the 2012-2017 time period. The production shall be made within twenty (20) days of

                                  26   the date of this order.

                                  27           In all other respects, however, the agency has sufficiently shown that it conducted an

                                  28
                                                                                        9
                                   1   adequate search for responsive documents,5 that it produced responsive documents, and that no

                                   2   documents have been withheld. See, e.g., Docket Nos. 22-1, 44-1 (declarations from Jennifer

                                   3   Litman, addressing adequacy of the search).

                                   4                                       III.      CONCLUSION

                                   5           For the foregoing reasons, both parties’ motions for summary judgment are granted in part

                                   6   and denied in part. More specifically, the agency shall produce to Mr. Chetal the LR2000

                                   7   information identified above. The agency’s FOIA obligations are otherwise satisfied.

                                   8           The Clerk of the Court shall enter a final judgment in accordance with this opinion and

                                   9   close the file in this case.

                                  10           This order disposes of Docket Nos. 22, 35, 41, and 43.

                                  11

                                  12           IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 20, 2019

                                  15                                                   ______________________________________
                                                                                        EDWARD M. CHEN
                                  16                                                    United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21   5

                                  22                   The adequacy of an agency's search under FOIA is reviewed under a
                                                       standard of reasonableness. See Citizens Comm'n on Human Rights
                                  23                   v. FDA, 45 F.3d 1325, 1328 (9th Cir. 1995). "[T]he issue to be
                                                       resolved is not whether there might exist any other documents
                                  24                   possibly responsive to the request, but rather whether the search for
                                                       those documents was adequate." Zemansky, 767 F.2d at 571 (further
                                  25                   quotation omitted). An agency's showing of reasonableness may be
                                                       established by its filing of reasonably detailed, nonconclusory
                                  26                   affidavits submitted in good faith. Id. An agency’s declarations
                                                       cannot be rebutted by purely speculative claims about the existence
                                  27                   and discoverability of additional documents. Hamdan, 797 F.3d at
                                                       770-71.
                                  28
                                       Rojas, 2017 U.S. Dist. LEXIS 157661, at *14-15.
                                                                                    10
